J-S24031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NORTHEASTERN REHABILITATION AND                  : IN THE SUPERIOR COURT OF
PAIN MANAGEMENT CENTER, P.C.,                    :         PENNSYLVANIA
                                                 :
                    Appellant                    :
                                                 :
            v.                                   :
                                                 :
DSP I, P.C.,                                     :
                                                 :
                    Appellee                     : No. 208 EDA 2020


                 Appeal from the Order Entered December 10, 2019
                  in the Court of Common Pleas of Monroe County
                      Civil Division at No(s): No. 3504-CV-2018

BEFORE:      BENDER P.J.E., STABILE, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                           FILED AUGUST 07, 2020

        Northeastern     Rehabilitation    and   Pain   Management    Center,   P.C.

(Northeastern) appeals from the December 10, 2019 order entered in the

Court of Common Pleas of Monroe County, which granted summary

judgment in favor of and awarded attorneys’ fees to DSP I, P.C. (DSP). We

affirm.

        The record reveals the following facts.         On or about April 24, 2015,

Northeastern and DSP entered into an agreement (Agreement) wherein DSP

agreed to purchase certain assets from Northeastern. The closing date listed

in the Agreement was May 8, 2015. Agreement, 4/24/2015, at 14. Section

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24031-20


1.06 of the Agreement provided for additional compensation in the form of

earn-out payments. Id. at 5-6. Specifically, Northeastern would be entitled

to earn-out payments equal to 20 percent of the gross revenue if DSP

collected gross revenue in excess of three million dollars during the

Calculation Period1 within the larger Earn-out Period.2 Id. at 6. Subsection

1.06(c) of the Agreement specifies the time and method of calculation to

determine whether an earn-out payment is due for a particular Calculation

Period. Id. The method provided DSP 120 days following each Calculation

Period to determine whether an earn-out payment was due for that

particular Calculation Period, and prepare and deliver to Northeastern a

written   statement        (Earn-out   Calculation      Statement)     setting   forth   its

determination of any sums due. Id.    In addition, Subsection 1.06(c)

granted Northeastern access to inspect DSP’s books and records as

necessary     to   allow    Northeastern       to    verify   DSP’s   calculations. Id.

Northeastern was permitted to provide DSP with written notice of any
____________________________________________


1 The Calculation Period was a one-year period beginning on the closing date
of the Agreement and ending on the first anniversary thereof (5/8/2015-
5/8/2016), with the next Calculation Period beginning on the first
anniversary and ending on the second anniversary (5/8/2016-5/8/2017),
and so forth. Gross revenue for dates of service occurring during the
Calculation Period, but collected the three-months following the Calculation
Period, are included in the amount of DSP’s collected gross revenue when
determining the amount for the Calculation Period.

2 The Earn-out Period is the period beginning on the closing date of the
agreement (5/8/2015) and ending on the date that is three years and three
months following (8/8/2018).



                                           -2-
J-S24031-20


objections to DSP’s Earn-out Calculation Statement. Id.   If that event

occurred, Subsection 1.06(c) required the parties to “cooperate to resolve

the issues amicably. If the parties are unable to resolve the disputed issues

amicably, the parties shall appoint an independent accountant to resolve

such issues.     The cost of such accountant shall be borne equally by the

parties.” Id.

       On July 24, 2017, DSP sent the following email to a representative of

Northeastern.

       Today by certified mail with return receipt requested I have
       mail[ed] you a check. As far as any money due to you based on
       our gross income after end of first year as well as after second
       year then there is none, however you or your accountant can
       contact our accountant and he will be able to provide our tax
       returns and in fact I am also sending him this email.

DSP’s Email, 7/24/2017.

       Northeastern did not provide DSP with written notice of any objections

to DSP’s Earn-out Calculation Statement, but instead proceeded to file a

complaint against DSP for an accounting on May 11, 2018.             On June 7,

2018, DSP filed an answer and new matter denying Northeastern’s claims,

and raising a counterclaim.           The counterclaim was for attorneys’ fees,

pursuant to Sections 7.01 and 7.02 of the Agreement3, based upon

____________________________________________


3            Section 7.01 Survival. All representations, warranties,
       covenants and agreements contained herein and all related
       rights to indemnifications shall survive the Closing for a period of
       three (3) years.
(Footnote Continued Next Page)


                                           -3-
J-S24031-20


Northeastern’s breach of the Agreement by not following the prescribed

dispute resolution procedures outlined in Subsection 1.06(c).

      On July 26, 2018, Northeastern filed a reply to DSP’s new matter and

counterclaim.     On April 16, 2019, DSP directed to Northeastern discovery

requests, including a request for admissions. Northeastern did not respond

to the discovery requests including the request for admissions within the

requisite 30-day time period, and did not thereafter file a motion for

allowance to answer the request for admissions nunc pro tunc.

(Footnote Continued) _______________________


             Section 7.02 Indemnification By Seller. Subject to the
      other terms and conditions of this Article VII, Seller Parties shall
      jointly defend; indemnify and hold harmless Buyer, its affiliates
      and their respective stockholders, directors, officers, heirs,
      agents and employees from and against all claims, judgments,
      damages, liabilities, settlements, losses, costs and expenses,
      including attorneys’ fees and disbursements, arising from or
      relating to:

             (a) any inaccuracy in or breach of any of the
             representations or warranties of Seller Parties contained in
             this Agreement or any document to be delivered
             hereunder;

             (b) any breach or non-fulfillment of any covenant,
             agreement or obligation to be performed by Seller Parties
             pursuant to this Agreement or any document to be
             delivered hereunder; or

             (c) any Excluded Asset or Retained Liability.

Agreement, 4/24/2015, at 17-18.




                                          -4-
J-S24031-20


      On June 10, 2019, DSP filed a motion for summary judgment, averring

that Northeastern breached the Agreement by failing to follow the dispute

resolution procedures, which therefore results in an award of attorneys’ fees

to DSP for defending the suit brought by Northeastern.         Further, DSP’s

motion for summary judgment stated that Northeastern failed to respond to

its requests for discovery and admissions, and therefore the matters therein

are admitted. DSP’s Motion for Summary Judgment, 6/10/2019, at 5-9. On

July 8, 2019, Northeastern filed an answer and new matter, admitting that it

failed to respond to DSP’s requests, but denied that the Agreement provided

for attorneys’ fees. Additionally, Northeastern explained it did not respond

to the requests because it attempted to resolve the matter by having both

parties discontinue their respective claims.   Northeastern alleges that DSP

responded that it would only discontinue its claim if Northeastern paid for its

attorneys’ fees.

      The trial court deemed the facts in DSP’s request for admissions to

have been conclusively established pursuant to Pa.R.C.P. 4014, summarizing

and noting the following admissions as significant.

      1) That [Northeastern] never sent [DSP] a written request to
      inspect [DSP]’s books or records.

      2) That at no time did [DSP] refuse [Northeastern] access to
      their books or records.

      3) That [Subs]ection 1.06(c) of the [Agreement] requires that
      the parties work amicably to resolve any disputes as to money
      due or to resolve any disputes through the appointment of an
      independent accountant.

                                     -5-
J-S24031-20



         4) That [Northeastern], by not following the dispute resolution
         steps in [Subs]ection 1.06(c), materially breached the
         [Agreement].

         5) That the [Agreement] provides that if [Northeastern]
         breaches the [Agreement] that [Northeastern] will indemnify
         [DSP] for [DSP]’s costs and reasonable attorney’s fees as are
         required to remedy and/or address such breach by
         [Northeastern]

Trial Court Opinion, 12/10/2019, at 9.            The trial court concluded the

foregoing     admissions   conclusively    established   DSP’s   counterclaim   for

attorneys’ fees. Id. at 9. On December 10, 2019, the trial court entered an

order granting summary judgment in favor of and awarding attorneys’ fees

to DSP.

         Northeastern timely filed a notice of appeal. The trial court directed

Northeastern to file a concise statement of matters complained of on appeal

pursuant      to   Pa.R.A.P.   1925(b),    and   Northeastern    timely   complied.

Northeastern’s statement, in its entirety, consisted of the following claim of

error.

         That the [t]rial [c]ourt erred and abused its discretion in
         awarding attorney’s fees to [DSP], since there was no basis in
         law or fact therefor.

Northeastern’s Rule 1925(b) Statement, 1/9/2019, at 1 (unpaginated).            The

trial court filed a Rule 1925(a) opinion, which urged us to find waiver

because it believed Northeastern’s issue presented in its concise statement

was vague and overbroad.           Rule 1925(a) Opinion, 1/17/2020, at 1-2.




                                          -6-
J-S24031-20


Additionally, in the event this Court did not find waiver, the trial court

referred us to its December 10, 2019 opinion. Id. at 3.

      Northeastern raises the following issue on appeal.

      Whether the trial court erred, as a matter of law and abused its
      discretion in awarding attorney’s fees to [DSP] based upon a
      breach of contract?

Northeastern’s Brief at 4 (suggested answer omitted).

      Preliminarily, we address whether Northeastern has waived its sole

issue for appeal based upon a deficient concise statement. Timely filing of a

response to a trial court’s Rule 1925(b) order is not enough to preserve

issues for appeal. Jiricko v. Geico Ins. Co., 947 A.2d 206, 210 (Pa. Super.

2008). Rule 1925 requires an appellant to “concisely identify each error that

the appellant intends to assert with sufficient detail to identify the issue to

be raised for the judge.” Pa.R.A.P. 1925(b)(4)(ii). “Issues ... not raised in

accordance      with   the   provisions    of   (b)(4)   are   waived.”   Pa.R.A.P.

1925(b)(vii).    “[A c]oncise [s]tatement which is too vague to allow the

courts to identify the issues raised on appeal is the functional equivalent of

no [c]oncise [s]tatement at all.”         Commonwealth v. Dowling, 778 A.2d
683, 686-87 (Pa. Super. 2001). In accordance with the Offical Note to Rule

1925, this Court has warned, however, that trial courts should guard

“against being too quick to find waiver, claiming that Rule 1925(b)

statements are either too vague or not specific enough.” Astorino v. New




                                          -7-
J-S24031-20


Jersey Transit Corp., 912 A.2d 308, 309 (Pa. Super. 2006); see also

Pa.R.A.P. 1925, Official Note Subparagraph (b)(4).

     In the instant case, Northeastern’s concise statement would have been

more useful if it had elaborated upon how the trial court erred, and we do

not condone the brevity in which Northeastern presented its issue.

Nonetheless, in our view, because the award of attorneys’ fees is a narrow

issue, the trial court was sufficiently informed so as to identify and address

the issue in its opinion. Accordingly, we decline to deem this issue waived,

and instead turn to the merits.

     In reviewing an appeal from the trial court’s grant of a motion for

summary judgment, we are governed by the following.

            Our scope of review of summary judgment orders is
     plenary.   We apply the same standard as the trial court,
     reviewing all the evidence of record to determine whether there
     exists a genuine issue of material fact. We view the record in
     the light most favorable to the non-moving party, and all doubts
     as to the existence of a genuine issue of material fact must be
     resolved against the moving party. Only where there is no
     genuine issue as to any material fact and it is clear that the
     moving party is entitled to judgment as a matter of law will
     summary judgment be entered.

           Motions for summary judgment necessarily and directly
     implicate the plaintiffs’ proof of the elements of their cause of
     action. Summary judgment is proper if, after the completion of
     discovery relevant to the motion, including the production of
     expert reports, an adverse party who will bear the burden of
     proof at trial has failed to produce evidence of facts essential to
     the cause of action or defense which in a jury trial would require
     the issues to be submitted to a jury. Thus a record that
     supports summary judgment will either (1) show the material
     facts are undisputed or (2) contain insufficient evidence of facts
     to make out a prima facie cause of action or defense and,

                                    -8-
J-S24031-20


      therefore, there is no issue to be submitted to the jury. Upon
      appellate review we are not bound by the trial court’s
      conclusions of law, but may reach our own conclusions. The
      appellate [c]ourt may disturb the trial court’s order only upon an
      error of law or an abuse of discretion.

Collins v. Philadelphia Suburban Dev. Corp., 179 A.3d 69, 73 (Pa.

Super. 2018) (citation, original brackets, and ellipses omitted).

      Regarding a challenge to the award of attorneys’ fees, “we will not

disturb a trial court’s determination[] absent an abuse of discretion. A trial

court has abused its discretion if it failed to follow proper legal procedures or

misapplied the law.”     Kessock v. Conestoga Title Ins. Co., 194 A.3d
1046, 1059 (Pa. Super. 2018) (citations omitted). Pennsylvania subscribes

to the “American Rule,” which provides that a litigant is responsible for the

payment of his or her own attorneys’ fees “unless there is express statutory

authorization, a clear agreement of the parties or some other established

exception.”   Mosaica Acad. Charter Sch. v. Commonwealth, 813 A.2d
813, 822 (Pa. 2002); see also Doctor’s Choice Physical Med. & Rehab.

Ctr., P.C. v. Travelers Pers. Ins. Co., 128 A.3d 1183, 1189 (Pa. 2015).

      Northeastern first argues that the request for admission upon which

the trial court relied to award attorneys’ fees to Northeastern actually sought

a conclusion of law, and therefore, would not constitute an admission

pursuant to Pa.R.C.P. 4014.     Northeastern’s Brief at 8, 12.      Northeastern

specifically argues the request for admission that Subsection 7.02(b) of the

Agreement provides for attorneys’ fees “cannot be deemed admitted, since it


                                      -9-
J-S24031-20


requests a legal interpretation of the language of a contract, and the scope

and extent of that language.” Id. at 12.

      This Court has     explained the        following regarding requests for

admissions under Pa.R.C.P. 4014.

      [Rule 4014] permits a party to serve upon another party a
      written request for the admission of the truth of certain matters
      relating to statements or opinions of fact or the application of
      the law to fact. Pa.R.C.P. 4014(a). This includes questions
      regarding the execution, correctness, genuineness, authenticity,
      signing, delivery, mailing, or receipt of any document described
      in the request for admissions. Id.    “The purpose of this
      discovery tool is to clarify and simplify the issues raised in prior
      pleadings in order to expedite the litigation process.” Christian
      v. Pennsylvania Fin. Responsibility Assigned Claims Plan,
      [] 686 A.2d 1, 5 (Pa. Super. 1996) (citation omitted)[]. Unless
      the party responds to the request within 30 days (45 days for a
      defendant), the matter is deemed admitted. Pa.R.C.P. 4014(b).

Estate of Borst v. Edward Stover Sr. Testamentary Trust, 30 A.3d
1207, 1210 (Pa. Super. 2011).        “Conclusions of law are not within the

permissible scope of requests for admissions; requests must call for matters

of fact rather than legal opinions and conclusions.” Christian, 686 A.2d at

5. “Any matter admitted under [Pa.R.C.P. 4014] is conclusively established

unless the court on motions permits withdrawal or amendment of the

admission.” Pa.R.C.P. 4014(d).

      In the instant case, the trial court opined that its award of attorneys’

fees was based on “[Northeastern’s] admi[ssion] that the [Agreement]

provides for costs and reasonable attorney’s fees in the event that one of the

parties breached the [Agreement].” Trial Court Opinion, 12/10/2019, at 9-


                                     - 10 -
J-S24031-20


10.   Thus, it is apparent that the trial court relied on its admission that

Subsection 7.02(b) of the Agreement provides that Northeastern indemnify

DSP’s costs of attorneys’ fees to remedy any breaches by Northeastern when

rendering this decision. However, we cannot agree with Northeastern that

this admission calls for a legal conclusion, but rather we conclude it is more

aptly characterized as a mere reading of the plain language of the

agreement. Therefore, it was proper for the trial court to admit and rely on

the plain language of Section 7.02 to award DSP attorneys’ fees.

      Based on the plain language of the Agreement and admissions of fact,

we affirm the award of attorneys’ fees. The fundamental rule in construing a

contract is to ascertain and give effect to the intention of the parties.

Lower Frederick Township v. Clemmer, 43 A.2d 502 (Pa. 1988).              The

intention of the parties must be ascertained from the document itself, if its

terms are clear and unambiguous.       Hutchison v. Sunbeam Coal Corp.,

519 A.2d 385 (Pa. 1986). Further, it is well-settled that

      the intent of the parties to a written contract is to be regarded
      as being embodied in the writing itself, and when the words are
      clear and unambiguous the intent is to be discovered only from
      the express language of the agreement. As this Court [has]
      stated…, [w]hen a written contract is clear and unequivocal, its
      meaning must be determined by its contents alone. It speaks
      for itself and a meaning cannot be given to it other than that
      expressed. Where the intention of the parties is clear, there is
      no need to resort to extrinsic aids or evidence. Hence, where
      language is clear and unambiguous, the focus of interpretation is
      upon the terms of the agreement as manifestly expressed,
      rather than as, perhaps, silently intended.

Steuart v. McChesney, 444 A.2d 659, 661 (Pa. 1982) (citations omitted).

                                    - 11 -
J-S24031-20


       Instantly, Section 7.02 of the Agreement requires Northeastern to

indemnify DSP for “costs and expenses, including attorneys’ fees ...

arising from or relating to: ... (b) any breach or non-fulfillment of any

covenant,       agreement            or   obligation       to   be   performed     by

[Northeastern] pursuant to this Agreement or any document to be

delivered hereunder.” Agreement, 4/24/2015, at 18 (emphasis added). The

above-quoted      language      is    unequivocal:   the    Agreement   provided   for

attorneys’ fees to DSP if Northeastern breached the agreement. Further, a

review of the request for admissions of fact reveals that Northeastern filed

its complaint for accounting, bypassing the dispute resolution procedures

required by Subsection 1.06(c) of the Agreement. Therefore, based on the

admissions of fact that establish Northeastern breached the Agreement, and

the plain language of the Agreement, Northeastern is required to pay

attorneys’ fees to DSP.4



____________________________________________


4 Northeastern argues in two paragraphs that the Agreement did not clearly
provide for an award of attorneys’ fees for post-closing non-performance.
Northeastern’s Brief at 13. Northeastern explains Section 1.06 “provided for
post-closing contingent performance based upon a future event,” and
Section 7.02 only provided for attorneys’ fees “up to the time of settlement
or closing.” Id.

      Here, the Agreement provides for attorneys’ fees based upon any
breach or non-fulfillment sans a temporal mention. The lack of support for
this argument, coupled with our plain reading of the Agreement, compels
our conclusion that this argument lacks merit.



                                           - 12 -
J-S24031-20


     Based upon the foregoing, we affirm the trial court’s award of

attorneys’ fees to DSP as set forth in the court’s December 10, 2019 order.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/20




                                   - 13 -